
	

113 S2026 IS: To amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in competition in the Olympic Games or the Paralympic Games.
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2026
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Thune (for himself, Mr. Rubio, Mr. Schumer, Mr. Kirk, Mrs. Gillibrand, Mr. Wicker, Mr. Hoeven, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude from gross income any prizes or awards won in
			 competition in the Olympic Games or the Paralympic Games.
	
	
			1.
			Olympic and Paralympic medals and USOC prize money excluded from gross income
			
				(a)
				In general
				Section 74 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					
						(d)
						Exception for Olympic and Paralympic medals and prizes
						Gross income shall not include the value of any medal awarded in, or any prize money received from
			 the United States Olympic Committee on account of, competition in the
			 Olympic Games or Paralympic Games.
					.
			
				(b)
				Effective date
				The amendment made by this section shall apply to prizes and awards received after December 31,
			 2013.
			
